DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
Election/Restrictions

Applicant’s election without traverse of Group I, claims 1-8, 17-20 in the reply filed on 02/15/2022 is acknowledged. Group II, claims 9-16 are withdrawn for consideration. 
Information Disclosure Statement


The information disclosure statement (IDS) was submitted on 12/16/2022. The submission is incompliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Status of Claims
Claims 1-8 and 17-20 are pending in this Office Action.
Claims 9-16 are withdrawn from consideration.
Drawings





The drawings are objected to because Figure 7A, the lines between MUX 73 output to M11 to M41 elements 44 are missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 
Claim Interpretation






The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.











Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 thus claims 2-8 by way of dependence, claim 1 recite “a detector coupled to an output of an optical path including the multiplexer, wherein the detector is configured to generate a first current based on the multiplexed optical signal or a demultiplexed portion of the multiplexed optical signal; …” makes claim vague and indefinite because once this limitation (or a demultiplexed portion ……) is chosen for claim interpretation purposes then what part of previous limitation should be ignored. (Emphasis Added). As shown in Fig. 6C, Demux 66 and detector + Modulator 624, if Demux is chosen to be in the path then still detector and 


Claim Rejections - 35 USC § 103










In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1 -4 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang-jun Xin et al., (CN 101877614 A) hereinafter “Xin” in view of Xiang Liu et al., (CA 2952102 C) hereinafter “Liu” and further in view of Jeffrey Shainline et al., (US 2018/0211158 A1) hereinafter “Shainline”.  
Regarding claim 1, Xin disclose a photonic processor, comprising (Xin: Fig.1-2, ¶¶ [0057]- [0084]):
a multiplexer configured to multiplex, using at least one photonic degree of freedom, multiple encoded optical signals into a multiplexed optical signal (Xin: Fig.1-2, multiplexer 210, multiplexing plurality of photonic degree in frequencies f1, f2, ~ f2N, multiple modulated optical signal (driver 203, and modulator 204), ¶¶ [0063]- [0065]); 
a detector coupled to an output of an optical path including the multiplexer (Xin: Fig.1-2, demultiplexer 212, coupled to output of multiplexer 210, via an optical path 211, detector 222, convert optical signal into electrical for obtaining a DC signal (first current), ¶¶ [0069]- [0076]), wherein the detector is configured to generate a first current based on the multiplexed optical signal or a demultiplexed portion of the multiplexed optical signal (Xin: Fig.1-2, detector 222 converts optical signal to electrical signal by obtaining a DC signal based on one of the multiplexed signal f1, f2, ~ f2N, OR demultiplexer 212, separate portion of multiplexed signal f1, f2, ~ f2N  coupled to output of multiplexer 210, ¶¶ [0069]- [0076]); and 
coupled to an output of the detector and configured to generate a second current by modulating the first current (Xin: Fig.1-2, the output of detector 222 connects to bandpass filter 223 and the obtaining a DC signal to generate baseband signal pulse RF signal carrying information, ¶¶ [0069]- [0076]).
Xin does not expressly disclose using at least one photonic degree of freedom, and a modulator coupled to an output of the detector and configured to generate a second current by modulating the first current.
However, Liu disclose a modulator coupled to an output of the detector and configured to generate a second current by modulating the first current (Liu: Fig.4, PD 418 generates first current, UC 411 (upconverter) modulates the analog signal (based first current) converting the baseband signal back to RF I/Q modulated signal, based on first current the PD 418, ¶¶ [0060]- [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu to include a modulator coupled to an output of the detector and configured to generate a second current by modulating the first current as taught by Liu because the second modulator would be needed for upconverting the BB back to the original RF band to provide an RF signal that is suitable for transmission to mobile station via the antenna. See Liu paragraph [0063] & See MPEP 2143.I (A-D).
Xin as above disclose photonic multi-structures for transmission in frequency domain however, Xin does not expressly state that is photonic degree of freedom.  
However, Shainline disclose multiplexing, using at least one photonic degree of freedom (Shainline: Fig. 5, 12, 14, optoelectronic hardware platform is dynamic network which utilizes components with reconfigurable photonic waveguide that allows efficient access to photonic degrees of freedom i.e., frequency, polarization, intensity, mode index, and flexible multiplexing, ¶¶ [0107]- [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu so that it can include multiplexing technique, using at least one photonic degree of freedom as taught by Shainline because when the photonic network is modified to be flexible and  dynamically reconfigurable to access photonic degrees of freedom (i.e., frequency, polarization,  wavelength, mode etc..) which can achieve complex functionality,  See Shainline paragraph [0109] & See MPEP 2143.I (A-D).

Regarding claim 17, is rejected in the same as claim 1. The first and second numeric values is interpreted as first and second current as shown in claim 1. 

Regarding claim 2, the combination of Xin disclose the photonic processor of claim 1, wherein the at least one photonic degree of freedom is one of a selection of wavelength, frequency, or polarization (Xin: Fig.1-2, multiplexer 210, multiplexing plurality of photonic degree in frequencies f1, f2, ~ f2N , multiple modulated optical signal (driver 203, and modulator 204),  ¶¶ [0063]- [0065], also Shainline teaches: photonic degrees of freedom i.e., frequency, polarization, intensity, mode index, and flexible multiplexing, ¶¶ [0107]- [0109]).
Regarding claim 18, is interpreted and rejected the same as claim 2. 

Regarding claim 3, the combination of Xin discloses the photonic processor of claim 1, further comprising a demultiplexer configured to demultiplex the multiplexed optical signal (Xin: Fig.1-2, demultiplexer 212, separate portion of multiplexed signal f1, f2, ~ f2N coupled to output of multiplexer 210, ¶¶ [0069]- [0076]).
Regarding claim 19, is interpreted and rejected the same as claim 3. 

Regarding claim 4, the combination of Xin discloses the photonic processor of claim 3, wherein the multiplexer is configured to multiplex in an optical domain and the demultiplexer is configured to demultiplex in the optical domain (Xin: Fig.1-2, optical domain transmitter 20, plurality light source (demultiplexer 202) and modulator 204 with optical output and optical multiplexer 210, and optical domain receiver 22 with optical demultiplexer 212, ¶¶ [0063]- [0065]).
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Liu in view of Shainline and further in view of Masato Nishihara et al., (EP 2860887 B1) hereinafter “Nishihara”. 
Regarding claim 5, the combination of Xin discloses the photonic processor of claim 1, further comprising but does not expressly disclose a demultiplexer configured to demultiplex 
However, Nishihara disclose a demultiplexer configured to demultiplex the second current (Nishihara: Fig.1, 7, receiver 20, first O-E detector 21 generates first current, demultiplex 23 generates second current “output of information signals”, Col. 6, ¶¶ [0026], Col. 9, ¶¶ [0040]- [0041]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu so that it can include a demultiplexer configured to demultiplex the second current as taught by Nishihara in order to separate multi-carrier signal obtained after the radio signal has been separated and outputs the resulting information signals.  See Nishihara paragraph [0026] & See MPEP 2143.I (A-D).
Regarding claim 20, is interpreted and rejected the same as claim 5. 

Regarding claim 6, the combination of Xin discloses the photonic processor of claim 5, wherein the multiplexer is configured to multiplex in an optical domain and the demultiplexer is configured to demultiplex in an RF domain (Nishihara: Fig.1, 7, receiver 20, first O-E detector 21 generates first current, DMT demultiplex 23 demultiplexes the RF output signal  “output of information signals”, Col. 6, ¶¶ [0026], Col. 9, ¶¶ [0040]-[0041]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Liu in view of Shainline and further in view of Jacob C. Mower et al., (US 2015/0354938 A1) hereinafter “Mower”. 
7, the combination of Xin discloses the photonic processor of claim 1, but does not expressly disclose wherein the photonic processor is a dual rail photonic processor.
However, Mower disclose wherein the photonic processor is a dual rail photonic processor (Mower: Figs. 4A, 4B, the photonic processors 401 and 402, are example of dual-rail encoding that can be implemented in a network of waveguides with additional buffer in order to remove relative output phase difference, ¶¶ [0052]- [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with a dual rail photonic processor as taught by Mower the teaching of Mower in the system of Liu enhance the overall system by improving optical losses and splitting ratios.   The directional couplers and interconnecting waveguides implemented in the network removes relative output phase difference.  See Mower paragraph [0052]- [0053] & See MPEP 2143.I (A-D).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xin in view of Liu in view of Shainline and further in view of Jianjun Yu et al., (US 2018/0019818 A1) hereinafter “Yu”. 
Regarding claim 8, the combination of Xin discloses the photonic processor of claim 1, but does not expressly disclose wherein the photonic processor is single-ended.
However, Yu disclose wherein the photonic processor is single-ended (Yu: Fig. 3C, the photonic processor scheme transmitting and receiving over an optical transmission medium and/or MIMO over antenna configuration using upconverting by single-ended photodiode to a desire radio frequency RF, see Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu with photonic processor is single-ended as taught by Yu which is well-known method of transmission over medium and multi-input, multi-output over the air antenna configuration and single-ended photodiode may be utilized to a desired RF carrier frequency. 

Conclusion














The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
 /ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636